Alvey, C. J.,
delivered the opinion of the Court.
The appellee in this case is a mutual benevolent association, and its object is to provide and maintain a fund for the benefit of the widows and orphans of deceased members. Its nature is very much that of a mutual insurance society. It is a corporation, and the rights and duties-of the members are defined and determined by certain articles of association and by-laws. Each party applying to become a member, upon showing that he has a proper *90■standing in the Masonic order, is of good health, and within the prescribed age, is required to pay a certain •entrance fee, and he obtains a certificate of membership, which entitles him to all the benefits of the association upon his paying one dollar and ten' cents, within thirty days ■after receiving notice of the death of any member thereof. By article 6, it is provided that upon the death of a member the president shall draw his order on the treasurer, within sixty days after he shall have received the proper notice thereof, for a sum equal to one dollar for •every member of the association at the date of the death, and the treasurer shall forthwith pay the sum so called for, to the widow, child, or children, &c., of the deceased. And article 8, provides as follows:
“Section 1. Upon the death of a member of the association, it shall be the duty of the Secretary to notify each member of the fact of death, and thereupon each member shall within thirty days from the date of said notice, pay to the secretary the sum of one dollar and ten cents, and in case he neglect or refuse to pay the same, his name shall be erased from the roll of members, and he shall forfeit all claims upon the association; nevertheless, any member may be reinstated by giving such excuse himself or through his representative, for failing to pay his assessment, as may be satisfactory to the Board of Directors.
“Sec. 2. A notice directed and sent to the post office address or to the residence of a member, as recorded in the books of the secretary, shall be deemed a legal notice.”
These articles of association are binding upon each member of the body, and they define the rights and duties of •all concerned. Those who claim benefits of the association must, therefore, claim in accordance with these rules and regulations, and not otherwise.
In this case the action is brought by the widow of Benjamin R. Yoe, who had been a member of the association for many years, and who lived and died in the City of *91Baltimore. He died on the 30th. of September, 1882; and before his death and while he was a member of the association, that is to say, on the 29th of August, 1882, a notice of that date of assessments, for and in respect of the death of two members, was duly directed and placed in the post office at Baltimore, requiring Toe to pay such assessments •within thirty days from the date of such notice. There is evidence that this notice was in point of fact received, though at what particular time does not appear; and there was also a second notice sent, of the same import of the first, but there is no evidence that it was ever seen by Toe. Ho payment or tender of the assessments was ever made, and Toe died two days after the expiration of the thirty days from the date of the notice.
The right of recovery is denied, and the ground of defence is, that the deceased had, prior to his death, forfeited his membership and all the rights thereto belonging, by the non-payment of the assessments within the thirty days after the date of the notice duly mailed to his address.’ While on the part of the plaintiff it is insisted, that there is a legal excuse for the non-payment of the assessments, found in the fact that Toe was taken sick on the 13th of 'September, 1882, and was, for most of the time between that date and the time of his death, in a state of delirium, and entirely incapable of attending to business.
These associations are of a beneficial character, and have for their general purpose mutual aid and protection for the families of deceased members. The only guarantee of the relief promised consists in the right and power of the ■association to make assessments, and the obligation of the surviving members to pay such assessments punctually and without default. The certificate of membership is analogous to the ordinary policy issued by a mutual life insurance company; and the Courts have, as Mr. May says, “ with great uniformity treated these associations as substantially life insurance companies, applying to them, and *92to tlie virtual relatives of the members the rules and principles applicable to the contract of life insurance.” May on Ins., sec. 550a, and the cases there cited. Indeed, without the same strictness and punctuality observed by insurance companies such associations could not subsist-If the obligations of members were not insisted on with strictness, the whole object of the association would he liable at any time to he frustrated; for if one member could he indulged beyond the limits prescribed by the articles, of association, each and every one of them could claim-similar indulgence; and the consequence might he an entire disappointment in the benefits to be received. To-obviate such possible consequences, and to effectuate the-objects of the association, the obligations of members are-required to be enforced with strictness. The obligation to pay the death assessment is personal to the member,, and it must, according to the terms of the article referred to, he paid in his life-time, for if he dies before payment,, no representative of his is authorised to pay for him, in order to entitle the intended beneficiary to receive the mortuary aid from the association. The payment is to be made by the member as such, and in case of his default he ceases to he a member, and he forfeits all claim upon the association. The member failing in his life-time to make payment, and the thirty days having expired before his death, and no one being authorised to make it after his death, to hold the association liable, notwithstanding-no payment of the assessment has been made, would be to disregard the mutuality of obligation of members, as well as do violence to the terms and plain intent of the article of the association which we have quoted.
There is no question of the fact that the notice, dated the 29th of August, 1882, and directed to Yoe, was duly mailed on that day, and the rational as well as the legal presumption is, that it was duly received. The fact of such notice having been sent is fully proved by the secre*93tary of the association; and, by section 2, of Article 8, already recited, it is expressly declared, “that notice so sent shall be deemed legal notice.” It is not necessary, therefore, for the association to do more than to show that •such notice was directed and sent to the post office address of the member; it being agreed by the members that that shall be sufficient notice. The thirty days grace commenced to run from the date of this notice; and before the deceased was taken sick he had some fourteen or fifteen days within which he could have made payment. The thirty days grace was for his convenience and accommodation ; and though he had the full period of thirty days within. which he could make the payment, yet if he thought proper to defer payment to the last hour of that period, the delay was at his own risk, and not that of the association. Here the full thirty days had expired without payment, and the party died two days thereafter ; and that being the case, he was not a member when he ■died, having by his default lost his membership and all the benefits appertaining thereto. And the fact that he was part of the time sick and wholly unable to attend to business constitutes no sufficient legal excuse for the default whereby this consequence was produced. There is nothing in the case that can be fairly construed to operate as a waiver on the part of the association of its right to insist upon the forfeiture under the article referred to; and, upon the evidence, the Court below was clearly right in rejecting the prayers of the plaintiff, and in”granting the first and third of those offered by the defendant. The •case has the appearance of hardship, but that is a matter beyond our control; it may appeal to the benevolence of the association of which the deceased was so long a member.
(Decided 16th January, 1885.)

Judgment affirmed,.